Case: 14-11413    Date Filed: 08/11/2014   Page: 1 of 9


                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-11413
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:09-cv-03272-RWS


CLIFF DETEMPLE,
d.b.a. Turning Point Systems Group,

                                                               Plaintiff-Appellant,

                                      versus

LEICA GEOSYSTEMS, INC.,

                                                             Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (August 11, 2014)

Before TJOFLAT, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-11413     Date Filed: 08/11/2014   Page: 2 of 9


      This appeal concerns application of a section of the Servicemembers Civil

Relief Act (“SCRA”), 50 U.S.C. app. §§ 501-597b, providing for tolling of statutes

of limitations for periods of servicemembers’ military service.          Applying this

tolling provision, the district court determined that one of Appellant Cliff

DeTemple’s claims, subject to a one-year statute of limitations under Wisconsin

state law, was time barred. DeTemple, a United States Coast Guard reservist who

was on active-duty status for a portion of the limitation period, argues that the

district court erred in calculating tolling under the SCRA. After careful review, we

agree. Therefore, we reverse and remand for further proceedings.

                                         I.

      The relevant facts are undisputed. DeTemple owned and operated Turning

Point Systems Group, a sole proprietorship, which had contracted with Leica

Geosystems, Inc. (“Leica”), to sell survey and construction products manufactured

by Leica. On September 29, 2006, Leica notified DeTemple that it would be

terminating its contracts with him.

      On March 26, 2007, DeTemple received orders to report for active duty with

the Coast Guard. DeTemple served active duty from March 28, 2007, until at least

September 23, 2007.

      On March 28, 2008, DeTemple filed suit against Leica in the United States

District Court for the Eastern District of Wisconsin, alleging breach of contract and


                                         2
              Case: 14-11413     Date Filed: 08/11/2014   Page: 3 of 9


violations of the Wisconsin Fair Dealership Law (“WFDL”), Wis. Stat. §§ 135.01-

135.06. DeTemple was required to bring his cause of action under the WFDL

within one year after receiving written notice of termination from Leica. See Wis.

Stat. § 893.93(3)(b); Les Moise, Inc. v. Rossignol Ski Co. Inc., 122 Wis. 2d 51, 361
N.W.2d 653, 654 (1985). Thus, in the absence of tolling, DeTemple’s WFDL

claim was time barred because it was not filed by September 29, 2007.

      The Wisconsin district court found that the SCRA tolled the limitation

period for 180 days, based on DeTemple’s active duty with the Coast Guard.

Despite reaching this conclusion, the court determined that DeTemple’s WFDL

claim was time barred because it expired on March 24, 2008. The court originally

dismissed the claim with prejudice, but, in response to DeTemple’s timely motion

to alter or amend the judgment under Rule 59(e), Fed. R. Civ. P., vacated that

ruling on October 29, 2009. Citing DeTemple’s imprecise allegations as to his

dates of service, the court instead dismissed the WFDL claim without prejudice

pursuant to forum-selection clauses in the contracts, as it had done with the breach-

of-contract claims.

      On November 20, 2009, DeTemple refiled the action in the United States

District Court for the Northern District of Georgia. Leica moved for summary

judgment, again arguing that DeTemple’s WFDL claim was time barred. The




                                         3
                Case: 14-11413       Date Filed: 08/11/2014       Page: 4 of 9


district court agreed and granted summary judgment to Leica. 1 The court credited

DeTemple with 182 days of tolling under the SCRA for his military service.

Nonetheless, the Georgia court, like the Wisconsin court, determined that

DeTemple’s WFDL claim was time barred because it expired on March 24, 2008.

       DeTemple moved for relief from the summary-judgment order under Rule

60, Fed. R. Civ. P., on two bases. First, DeTemple asserted that the court erred by

counting the 182-day tolling period from September 23, 2007, the date he returned

from active duty, rather than from September 29, 2007, the date that the limitation

period would have ended without tolling. Rejecting DeTemple’s contention, the

district court stated that it calculated the limitation period the same way as the

Wisconsin court and that DeTemple “d[id] not cite any cases involving the SCRA

or WFDL to show that his 182 days of tolling should be credited from the date of

September 29, 2007.” Second, DeTemple asserted that new evidence from the

Coast Guard showed that his active duty extended seven additional days, or until

September 30, 2007. Because the court found that DeTemple had not exercised

reasonable diligence in discovering the new evidence, it denied his Rule 60

motion.




       1
          The district court also granted Leica’s motion for summary judgment with respect to
the breach-of-contract claims. DeTemple expressly does not appeal that portion of the district
court’s order, so we do not discuss it further. See Appellant’s Opening Brief at 4 n.4.
                                                4
              Case: 14-11413     Date Filed: 08/11/2014   Page: 5 of 9


      DeTemple now appeals the district court’s ruling that his WFDL claim was

time barred and, alternatively, the denial of his Rule 60 motion.

                                                II.

      We review de novo the district court’s grant of summary judgment, applying

the same legal standards governing the district court.         Bradley v. Franklin

Collection Serv., Inc., 739 F.3d 606, 608 (11th Cir. 2014). Summary judgment is

appropriate where “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                         III.

      DeTemple argues that the district court erred in granting summary judgment

to Leica on the WFDL claim because it incorrectly calculated the limitation period

with tolling. He contends that the court should have added the 182 days of tolling

to the end of the original one-year period, not to the end of his active-duty service.

As a result, DeTemple asserts, his WFDL claim was timely filed on March 28,

2008, because the limitation period—with tolling—ended on March 29, 2008, a

Saturday, and continued to run until March 31, 2008. We agree.

      Section § 206 of the SCRA, entitled “Tolling of statutes of limitations

during military service,” provides that “[t]he period of a servicemember’s military

service may not be included in computing any period limited by law, regulation, or

order for the bringing of any action or proceeding in a court” by or against the


                                          5
              Case: 14-11413     Date Filed: 08/11/2014   Page: 6 of 9


servicemember.     SCRA § 206(a), 50 U.S.C. app. § 526(a); see also SCRA

§ 101(2)(A)(i), 50 U.S.C. app. § 511(2)(A)(i) (defining “military service” as, inter

alia, active duty with the Coast Guard); 10 U.S.C. § 101(d)(1) (defining “active

duty”). For a reservist like DeTemple, the SCRA’s protection begins “on the date

of the member’s receipt of the order” to report for military service. See SCRA

§ 106(a), 50 U.S.C. app. § 516(a).

      Under the plain meaning of the SCRA’s tolling provision, the period of

DeTemple’s military service “may not be included in computing” the one-year

limitation period. See SCRA § 206(a), 50 U.S.C. app. § 526(a). The SCRA’s

tolling command is “unambiguous, unequivocal, and unlimited.” See Conroy v.

Aniskoff, 507 U.S. 511, 513-14, 113 S. Ct. 1562, 1564-65 (1993) (describing an

essentially identical tolling provision in the Soldiers’ and Sailors’ Civil Relief Act

of 1940, which Congress amended in 2003, Pub. L. No. 108-189, 117 Stat. 2835,

and renamed as the SCRA).            Where, as here, the language of a statute is

unambiguous, we inquire no further and instead simply apply the clear terms of the

statute as written. See Lowery v. Alabama Power Co., 483 F.3d 1184, 1199 (11th

Cir. 2007) (“In interpreting a statute, we look first to the statute’s plain meaning

and, if the statutory language is facially unambiguous, our inquiry comes to an

end.”).




                                           6
                Case: 14-11413       Date Filed: 08/11/2014      Page: 7 of 9


       Here, the following determinative facts are undisputed: (1) without tolling,

the one-year period to file the WFDL claim would have ended on September 29,

2007; (2) DeTemple received orders to report for active duty on March 26, 2007,

and he served active duty with the Coast Guard from March 28, 2007, through

September 23, 2007; (3) the SCRA tolled the limitation period for 182 days for that

period of military service; and (4) DeTemple filed the WFDL claim on March 28,

2008. 2

       Under the terms of the SCRA, then, as of September 29, 2007, DeTemple

had an additional 182 days to file his WFDL claim. We respectfully reject the

district court’s method of calculation, which added the 182 days to DeTemple’s

return from service, rather than to the end of the limitation period. Employing the

district court’s methodology could obstruct congressional intent in enacting the

SCRA. For instance, if DeTemple had served only two days, rather than 182,

assuming all other facts are the same, adding the two days to the date that

DeTemple returned from active duty would result in a limitation period shorter

       2
          Although neither party addresses the point, we note that March 28, 2008, the date that
DeTemple filed the action in Wisconsin, governs the timeliness of the claim for purposes of the
limitation period, rather than November 20, 2009, the date that he refiled the complaint in
Georgia. Under Wisconsin state law, the limitation period in this case was tolled by the
commencement of the Wisconsin action until “the end of the period in which an appeal may be
taken from a final order or judgment of the trial court.” See Wis. Stat. § 893.13(a), (b). Here,
DeTemple had until November 30, 2009, to appeal the Wisconsin court’s decision due to his
timely Rule 59(e) motion, which was resolved on October 29, 2009. See Fed. R. App. P. 4(a)(1),
(4) & 26(a)(2)(C). Because DeTemple refiled the WFDL claim in Georgia on November 20,
2009, before the limitation period expired, the period was again tolled. See Wis. Stat.
§ 893.13(b).
                                               7
                 Case: 14-11413       Date Filed: 08/11/2014        Page: 8 of 9


than the original one-year period. Thus, calculating tolling in this way could

actually count days of military service against a service member. Moreover, both

the original period and the period with “tolling” would then include days of

military service which “may not be included.” Instead, we agree with DeTemple’s

suggestion that the tolling period must be counted from the end of the limitation

period and that DeTemple’s limitation period therefore, with tolling, ended on

March 29, 2008, a Saturday, and continued to run until Monday, March 31, 2008.

See Wis. Stat. § 990.001(4)(c); Fed. R. Civ. P. 6(a)(1)(C).                         Accordingly,

DeTemple’s WFDL claim was timely filed on March 28, 2008.3

       Finally, we find no merit to Leica’s contentions that the lack of case law

directly on point somehow insulates the district court’s decision from error or that

there is something unique about the calculation of the statute of limitations under

the WFDL. In this case, we simply apply the unambiguous mandate that the

“period of [DeTemple’s] military service may not be included in computing” the

       3
          We recognize that a court may properly calculate tolling in multiple ways, but the
method used should not change the ultimate result. For instance, the court may determine any
applicable days of tolling and add them to the end of the original limitation period, as we have
done above. Or, the court may add any days of tolling to the date tolling ended, as the district
court did here, and also credit any days remaining in the original period, which the court failed to
do. Finally, the court may calculate tolling like a “clock,” starting and stopping the running of
the limitation period when tolling is or is not applicable. See, e.g., San Martin v. McNeil, 633
F.3d 1257, 1265-67 (11th Cir. 2011) (discussing tolling of the one-year limitation period for
filing a 28 U.S.C. § 2254 petition for writ of habeas corpus under the Antiterrorism and Effective
Death Penalty Act of 1996). In this case, 177 days had run on the one-year period when the
clock stopped on March 26, 2007. Once tolling ended on September 23, 2007, the clock
resumed, leaving DeTemple 188 days (365 days minus 177 days), or until March 29, 2008, to
file the WFDL claim. Regardless of the method used, the result is same—DeTemple’s WFDL
claim was timely.
                                                 8
                Case: 14-11413      Date Filed: 08/11/2014     Page: 9 of 9


one-year period of limitation for the WFDL claim. Doing so, we conclude that the

district court erred in calculating the limitation period for DeTemple’s WFDL

claim under the SCRA.

                                            IV.

       For the foregoing reasons, we hold that DeTemple’s WFDL claim was not

time barred.4     Accordingly, we reverse the district court’s grant of summary

judgment in favor of Leica on that claim and remand for further proceedings.

       REVERSED AND REMANDED.




       4
         For this reason, we do not address DeTemple’s alternative argument regarding newly
discovered evidence.
                                              9